

113 HR 3798 IH: To repeal an annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3798IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. DesJarlais introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal an annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62(a)RepealSection 403 of the Bipartisan Budget Act of 2013 is hereby repealed, and the provisions of law amended by such section are restored as if such section had never been enacted.(b)OffsetSection 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)) is amended—(1)in paragraph (2), by striking 2017 and inserting 2014;(2)by redesignating paragraph (5) as paragraph (7);(3)by striking paragraphs (3) and (4) and inserting the following:(3)for each of fiscal years 2015 through 2017, $0;(4)for each of fiscal years 2018 and 2019, $750,000,000;(5)for each of fiscal years 2020 and 2021, $1,000,000,000;(6)for fiscal year 2022, $1,300,000,000; and; and(4)in paragraph (7), as so redesignated, by striking 2022 and inserting 2023.